DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject under examination.

Response to Arguments
Applicant’s argument: receive, from a second communication apparatus, information about uplink quality between a terminal and the first communication apparatus and information about uplink quality between the terminal and the second communication apparatus as information about uplink quality of the terminal from a second communication apparatus.
	Examiner’s response: Examiner respectfully disagrees. Futaki teaches receive, from a second communication apparatus, information about uplink quality between a terminal and the first communication apparatus and information about uplink quality between the terminal and the second communication apparatus as information about uplink quality of the terminal from a second communication apparatus. (see para 0058 “The UE 2 may report the power headroom for the PCell 110 and the power headroom for the SCell 120 to the SeNB 12.”; see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12,…may include at least one of the following items… (4) Statistics of power headroom” see para 0065 “in response to determining, based on the communication status information received from the SeNB 12, that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 by more than a predetermined amount”) ( para 0058, 0061, 0049 implies UE transmits power headroom for the PCell and Scell to the Senb, where power headroom is interpreted as communication status, uplink quality of Pcell and Scell; SeNB further transmits communication status to MeNB since communication status is defined as power headroom , therefore it is interpreted that SeNB transmits the communication status (i.e. statistics power headroom) that it receives from UE; in  para 0065 since Menb is determining that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 based on the communication status information, it is implicit that MeNB is receiving the power headroom of UE in Pcell also in order to make that determination],
On page 7 , applicant argued that although Futaki teaches that a Secondary eNodeB (SeNB) reports information about the power headroom of a user equipment (UE) in a secondary cell (SCell) to a Master eNodeB (MeNB), Futaki does not teach that both the information about the uplink quality between the UE and the MeNB.
Examiner’s assert para 0058 teaches “The UE 2 may report the power headroom for the PCell 110 and the power headroom for the SCell 120 to the SeNB 12.”; see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12,…may include at least one of the following items… (4) Statistics of power headroom” since SeNB receives both Pcell and Scell power headroom and  communication status information transmitted from MeNB to SeNB includes the Statistics of power headroom it implies SeNB will transmit both power headroom for the Scell and the Pcell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2016/0262149 A1) in view of Ryoo (US 2014/0329551 A1)

Regarding claim 1, Futaki (US 2016/0262149 A1) teaches a first communication apparatus  (see para 0049 “MeNB 11”) comprising:
a reception unit configured to receive, from a second communication apparatus (see para 0049 “SeNB 12”), information about uplink quality between a terminal and the first communication apparatus (see para 0058 “the power headroom for the PCell 110 “) and information about uplink quality between the terminal and the second communication apparatus (see para 0058 “the power headroom for the SCell 120”) see para 0058 “The UE 2 may report the power headroom for the PCell 110 and the power headroom for the SCell 120 to the SeNB 12.”; see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12,…may include at least one of the following items… (4) Statistics of power headroom” see para 0065 “in response to determining, based on the communication status information received from the SeNB 12, that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 by more than a predetermined amount”) ( para 0058, 0061, 0049 implies UE transmits power headroom for the PCell and Scell to the Senb, where power headroom is interpreted as communication status, uplink quality of Pcell and Scell; SeNB further transmits communication status to MeNB since communication status is defined as power headroom , therefore it is interpreted that SeNB transmits the communication status (i.e. statistics power headroom) that it receives from UE; in  para 0065 since Menb is determining that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 based on the communication status information, it is implicit that MeNB is receiving the power headroom of UE in Pcell also in order to make that determination], 
a control unit configured to control uplink data transmission by the user equipment based on the information about uplink quality.(see para 0085 “The MeNB 11 may adjust the transmission power of the UE 2 by taking into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120,; see para 0065 “The MeNB 11 may adjust the transmission power of the UE 2 to achieve intended distribution of transmission power between uplink transmission in the PCell 110 and uplink transmission in the SCell 120”)
	Futaki doesn’t explicitly teaches wherein the terminal communications with the first communication apparatus via the second communication apparatus.
Ryoo explicitly teaches the terminal communications with the first communication apparatus via the second communication apparatus (See para 0062 “The small BS 110 may obtain power headroom information of the UE 120 via the macro BS 100,”).
Thus it would have been obvious to a person with ordinary skills in the art before
the effective filing date of the invention to combine the terminal communicates with the first communication apparatus via the second communication apparatus in the system of Futaki. The motivation is to perform uplink scheduling for the UE based on the obtained power headroom information. (Ryoo: see para 0062 )

Regarding claim 7, Futaki teaches a communication method performed by a first communication apparatus (see para 0049 “MeNB 11”), comprising the steps of:
receiving, from a second communication apparatus (see para 0049 “SeNB 12”), information about uplink quality between a terminal and the first communication apparatus (see para 0058 “the power headroom for the PCell 110 “) and information about uplink quality between the terminal and the second communication apparatus (see para 0058 “the power headroom for the SCell 120”) as information about uplink quality of the terminal from a second communication apparatus (see para 0058 “The UE 2 may report the power headroom for the PCell 110 and the power headroom for the SCell 120 to the SeNB 12.”; see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12,…may include at least one of the following items… (4) Statistics of power headroom” see para 0065 “in response to determining, based on the communication status information received from the SeNB 12, that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 by more than a predetermined amount”) ( para 0058, 0061, 0049 implies UE transmits power headroom for the PCell and Scell to the Senb, where power headroom is interpreted as communication status, uplink quality of Pcell and Scell; SeNB further transmits communication status to MeNB since communication status is defined as power headroom , therefore it is interpreted that SeNB transmits the communication status (i.e. statistics power headroom) that it receives from UE; in  para 0065 since Menb is determining that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 based on the communication status information, it is implicit that MeNB is receiving the power headroom of UE in Pcell also in order to make that determination], 
controlling uplink data transmission by the user equipment based on the information about uplink quality.(see para 0085 “The MeNB 11 may adjust the transmission power of the UE 2 by taking into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120,; see para 0065 “The MeNB 11 may adjust the transmission power of the UE 2 to achieve intended distribution of transmission power between uplink transmission in the PCell 110 and uplink transmission in the SCell 120”).
Futaki doesn’t explicitly teaches wherein the terminal communications with the first communication apparatus via the second communication apparatus.
Ryoo explicitly teaches the terminal communications with the first communication apparatus via the second communication apparatus (See para 0062 “The small BS 110 may obtain power headroom information of the UE 120 via the macro BS 100,”).
Thus it would have been obvious to a person with ordinary skills in the art before
the effective filing date of the invention to combine the terminal communicates with the first communication apparatus via the second communication apparatus in the system of Futaki. The motivation is to perform uplink scheduling for the UE based on the obtained power headroom information. (Ryoo: see para 0062 )


Regarding claim 8, A communication system including a first communication apparatus (see para 0049 “MeNB 11”) ,and a second communication apparatus (see para 0049 “SeNB 12”),,
	Wherein the second communication apparatus (see para 0049 “SeNB 12”),comprises:
	a transmission unit configured to transmit, to the first communication apparatus, information about uplink quality between a terminal and the first communication apparatus (see para 0058 “the power headroom for the PCell 110 “)  (see para 0058 “the power headroom for the SCell 120”) as information about uplink quality of the terminal from a second communication apparatus (see para 0058 “The UE 2 may report the power headroom for the PCell 110 and the power headroom for the SCell 120 to the SeNB 12.”; see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12,…may include at least one of the following items… (4) Statistics of power headroom” see para 0065 “in response to determining, based on the communication status information received from the SeNB 12, that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 by more than a predetermined amount”) ( para 0058, 0061, 0049 implies UE transmits power headroom for the PCell and Scell to the Senb, where power headroom is interpreted as communication status, uplink quality of Pcell and Scell; SeNB further transmits communication status to MeNB since communication status is defined as power headroom , therefore it is interpreted that SeNB transmits the communication status (i.e. statistics power headroom) that it receives from UE; in  para 0065 since Menb is determining that the power headroom of the UE 2 in the PCell 110 is less than the power headroom of the UE 2 in the SCell 120 based on the communication status information, it is implicit that MeNB is receiving the power headroom of UE in Pcell also in order to make that determination], 
wherein the first communication apparatus (see para 0049 “MeNB 11”) comprises:
see para 0049 “communication status information and sent to the MeNB 11 from the SeNB 12”)
a control unit configured to control uplink data transmission by the user equipment based on the information about uplink quality.(see para 0085 “The MeNB 11 may adjust the transmission power of the UE 2 by taking into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120,; see para 0065 “The MeNB 11 may adjust the transmission power of the UE 2 to achieve intended distribution of transmission power between uplink transmission in the PCell 110 and uplink transmission in the SCell 120”)
Futaki doesn’t explicitly teaches wherein the terminal communications with the first communication apparatus via the second communication apparatus.
Ryoo explicitly teaches the terminal communications with the first communication apparatus via the second communication apparatus (See para 0062 “The small BS 110 may obtain power headroom information of the UE 120 via the macro BS 100,”).
Thus it would have been obvious to a person with ordinary skills in the art before
the effective filing date of the invention to combine the terminal communicates with the first communication apparatus via the second communication apparatus in the system of Futaki. The motivation is to perform uplink scheduling for the UE based on the obtained power headroom information. (Ryoo: see para 0062 )

(See para 0065 “MeNB 11 may adjust a parameter(s) used for a formula for calculating PCMAX so as to increase the configured maximum transmission power PCMAX, PCELL in the PCell 110 of the UE 2 and to decrease the configured maximum transmission power P.sub.CMAX, SCELL in the SCell 120 of the UE”)

Regarding claim 3, Futaki teaches wherein the reception unit receives a power headroom of the terminal as the information about uplink quality of the quality. (see para 0085 “In this case, the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information.”)

Regarding claim 5, Futaki teaches wherein the reception unit receives the information about uplink quality of the terminal from the second communication apparatus when the terminal transmits uplink data to the second communication apparatus, and does not receive the information about uplink quality of the terminal from the second communication apparatus when the terminal does not transmit uplink data to the second communication apparatus. (see para 0081 “generating an uplink MAC PDU in the MeNB 11 (PCell 110) when no bearer split is performed. FIG. 8A shows an example in which data from two logical channels (i.e., LCH #1 and LCH #2) is multiplexed on available resources (MAC PDU) indicated by an Uplink Grant from the MeNB 11”) [ no bearer split  and data multiplexing from two logical channel from the same apparatus implies no second communication apparatus is involved in transmitting uplink data ]

Regarding claim 6, Futaki teaches wherein the reception unit receives a power headroom of the terminal as the information about uplink quality of the terminal. (see para 0085 “In this case, the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information.”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416